Name: 84/84/EEC: Council Decision of 31 January 1984 on the conclusion of an Agreement in the form of an exchange of letters concerning the provisional application of the Agreement between the European Economic Community and the Government of the Republic of Senegal amending, for the second time, the Agreement on fishing off the coast of Senegal, and the new Protocol thereto
 Type: Decision
 Subject Matter: nan
 Date Published: 1984-02-08

 Avis juridique important|31984D008484/84/EEC: Council Decision of 31 January 1984 on the conclusion of an Agreement in the form of an exchange of letters concerning the provisional application of the Agreement between the European Economic Community and the Government of the Republic of Senegal amending, for the second time, the Agreement on fishing off the coast of Senegal, and the new Protocol thereto Official Journal L 037 , 08/02/1984 P. 0049 Spanish special edition: Chapter 04 Volume 3 P. 0003 Portuguese special edition Chapter 04 Volume 3 P. 0003 +++++( 1 ) OJ NO L 226 , 29 . 8 . 1980 , P . 17 . ( 2 ) OJ NO L 234 , 9 . 8 . 1982 , P . 9 . ( 3 ) SEE PAGE 46 OF THIS OFFICIAL JOURNAL . COUNCIL DECISION OF 31 JANUARY 1984 ON THE CONCLUSION OF AN AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS CONCERNING THE PROVISIONAL APPLICATION OF THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF THE REPUBLIC OF SENEGAL AMENDING , FOR THE SECOND TIME , THE AGREEMENT ON FISHING OFF THE COAST OF SENEGAL , AND THE NEW PROTOCOL THERETO ( 84/84/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE AGREEMENT BETWEEN THE GOVERNMENT OF THE REPUBLIC OF SENEGAL AND THE EUROPEAN ECONOMIC COMMUNITY ON FISHING OFF THE COAST OF SENEGAL ( 1 ) , AS AMENDED BY THE AGREEMENT SIGNED ON 26 JANUARY 1982 ( 2 ) , AND IN PARTICULAR THE SECOND PARAGRAPH OF ARTICLE 17 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS , PURSUANT TO THE SECOND PARAGRAPH OF ARTICLE 17 OF THE AGREEMENT ON FISHING OFF THE COAST OF SENEGAL , THE COMMUNITY AND SENEGAL HAVE CONDUCTED NEGOTIATIONS TO DETERMINE THE AMENDMENTS OR ADDITIONS TO BE MADE TO THE ANNEXES OR THE PROTOCOL REFERRED TO IN ARTICLE 9 THEREOF AT THE END OF THE SECOND TWO-YEAR PERIOD OF APPLICATION OF THE AGREEMENT ; WHEREAS , AS A RESULT OF THESE NEGOTIATIONS , AN AGREEMENT AMENDING ANNEX I TO THE ABOVEMENTIONED FISHERIES AGREEMENT AND A NEW PROTOCOL WERE INITIALLED ON 12 JANUARY 1984 ; WHEREAS UNDER THAT AGREEMENT COMMUNITY FISHERMEN RETAIN THE FISHING POSSIBILITIES OPEN TO THEM IN THE WATERS UNDER THE SOVEREIGNTY OR JURISDICTION OF SENEGAL ; WHEREAS , IN ORDER TO AVOID ANY INTERRUPTION IN THE FISHING ACTIVITIES OF COMMUNITY VESSELS , IT IS INDISPENSABLE THAT THE AGREEMENT AND THE PROTOCOL IN QUESTION BE APPROVED AS SOON AS POSSIBLE ; WHEREAS , CONSEQUENTLY , THE TWO PARTIES INITIALLED AN EXCHANGE OF LETTERS PROVIDING FOR THE PROVISIONAL APPLICATION OF THE INITIALLED AGREEMENT AND PROTOCOL , FROM THE DATE OF EXPIRY OF THE INTERIM ARRANGEMENT LAID DOWN BY THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS APPROVED BY DECISION 84/83/EEC ( 3 ) ; WHEREAS THAT AGREEMENT AND THE PROTOCOL THERETO SHOULD BE APPROVED , ON AN INTERIM BASIS , PENDING A FINAL DECISION PURSUANT TO ARTICLE 43 OF THE TREATY , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS CONCERNING THE PROVISIONAL APPLICATION OF THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF THE REPUBLIC OF SENEGAL AMENDING , FOR THE SECOND TIME , THE AGREEMENT ON FISHING OFF THE COAST OF SENEGAL , AND THE NEW PROTOCOL THERETO , IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ATTACHED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS IN ORDER TO BIND THE COMMUNITY . DONE AT BRUSSELS , 31 JANUARY 1984 . FOR THE COUNCIL THE PRESIDENT G . LENGAGNE